DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on December 23, 2021.  Claims 3 and 5 have been cancelled.  Claims 2, 4, 17, 24-28, 31, 33, and 34 have been withdrawn previously.  New claims 36 and 37 have been added.  Claims 1, 2, 4, 6, 7, 11, 14, 17, 21, 24-28, 31, 33, 34, 36, and 37 are currently pending.
Any objections and rejections not reiterated below are hereby withdrawn.

Withdrawal of Rejections



The rejection of claims 1, 5-7, 11, 14, 17, and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendment to the claims to recite the derivatives of 3-hydroxypropionic acid.
The rejection of claim(s) 1 and 5-7 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Frias et al. (U.S. Patent 10,358,664 B2) is withdrawn based on the amendment to the claims.
The rejection of claim(s) 1, 5-7, and 14 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lynch (U.S. Patent 8,048,624 B1) is withdrawn based on the amendment to the claims.
The rejection of claim(s) 1, 5-7, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Fukui et al. (Biomacromolecules 10: 700-706 (2009)) is withdrawn based on the amendment to the claims.
The rejection of claims 1, 5-7, 11, 14, 17, and 21 under 35 U.S.C. 103 as being unpatentable over Lynch (U.S. Patent 8,048,624 B1) and Lynch (US 2014/0135526 A1) is withdrawn based on the amendment to the claims.
Election/Restrictions
Claims 1, 6, 7, 11, 14, 17, and 21 are allowable. The restriction requirement and election of species, as set forth in the Office action mailed on March 31, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups I and II is withdrawn.  Claims  2, 4, 24-28, 31, 33, 34, 36, and 37, directed to species and methods are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 4, 6, 7, 11, 14, 17, 21, 24-28, 31, 33, 34, 36, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the recombinant microorganism as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





February 12, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656